Case 18-24833'-RA|\/| Doc 15 F.i|ed 12/2_2/18 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLoRIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

|E Original Plan
[:| Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
\:] ModifiedPlan`(Indicate lst, an, etc. Modified, if 4applicable)
DEBTOR: OFRA ATIAS JOINT DEBTOR: CASE NO.: 18-24833
SS#: xxX-xx- 0153 / SS#: xxx-xx- l
, I- M
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of` the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You`must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

The valuation of` a secured claim, set out in Section IH, which ma result in a .

partial payment or no payment at all to the secured creditor y |:] Included |:l r Not mcmde
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set _ |:] Included |:| Not included
out in Section III

Nonstandard provisions, set out in Section VIII \:] Included |:| Not included

 

 

 

II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTGRNEY'S FEE
A. »MONTHLY PLAN PAYMENT: This Plan pays f`or the benefit of the creditors the amounts listed below, including trustee's

fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $162608.78 formonrhs 1 co 60 ;

 

2. $0.00 § for months_ to ;
3. $0.00 for months_ to___ ;
B. DEBTOR§ Sl' ATTORNEY'S FEE: _ [:| NONE m PRO BONO
Total Fees: $3500.00 Total Paid: $1500.00 Balance Due: $2000.00
Payable $1,000.00 /month (Months 1 to __2__ )

Allowed fees under LR 2016-1(B)(2) are itemized below:

 

Applications f`or compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: |:| NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor:
Deutsche Bank National Trust Co. c/o Kahane & Associates

 

 

 

Addl`ess: 8201 Peters Road #3000, Arrearage/ Payof`f on Petition Date 144,000.
Ft' Lauderdale’ Fl 33324 Regular Payment aviaintain)y 1 $7,389.29 /m<>nth (Months 1 w _6<_)_ )
Lasr 4 Digits of Arrears Paymenf (Cure) $2,458.62 /momh (Momhs 3 to _61 )
Account NO`: Arrears Payment (Cul`e) /month (Months to_ )

 

 

LF-31 (rev. 10/3/17) Page 1 0f3

 

 

 

t\_

_\
CaSe 18-24833-RA|\/| DOC 15 Filed 12/22/18 Page 2 013

 

 

 

Debtor(s): OFRA ATIAS Case number: 18-24833
Other:
|:| Real Property Check one below for Real Property:
|:[Principal Residence |:|Escrow is included in the regular payments
|:|Other Real Property |:|The debtor(s) will pay i:|taxes \:|insurance directly
Address of` Collateral: '

6831NW 113 Court
Miami, Fl 33178

|:| Personal Property/Vehicle

 

Description of Collateral: Single Family Home

 

 

 

B. VALUATION OF COLLATERAL: |:| NONE

IF YOU ARE A SECURED ¢REDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COliLATERAL
SECUR]NG YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: I:I NONE

 

l. _credilen HMC Assets LLC value er collateral; $303,000.00 hamm
Address; 2015 N. Manhattan Beach Amount Of Creditor'g Lien; $71 1,671,43 Total paid in plan: $5,050.00
Blvd Suite 200 Redondo .

Beach, CA 90278\,

Interest Rate: ~0.00% $0.00 /month (Months to _
Last 4 Digits of Account No.: 2006 ___

Check one below:

Real 1') r°}°e“y . g Eserew is included in the monthly
|:|Prmclpal Resldence mortgage payment listed in this section
E]Other Real Property E] The debtor(s) will pay

AddI`CSS Of COliafeI`alI Etaxes |:\insurance directly
3254 NW 103 Ct

Doral Fl 33178

 

 

 

 

 

 

2. vEHICLEs(s):v lilj NoNE
3. PERsoNAL PROPERTY: [lj NONE

C. LIEN AVOIDANCE l:| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution f`om the Chapter 13 Trustee.

[lg NoNE'

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
f`om the Chapter 13 Trustee.

|§ NoNE
1v. TREATMENT or FEEs AND PRIoRlTY cLAIMs las defined in ll U.s.C. §507 and ll U.s.c. § 1322(3)(4)_]

A. ADMINISTRATIVE FEEs oTHER THAN DEBToRsLs)' ATToRNEY's FEE= |§1 NoNE
B. lNTERNAL REVENUE sERVICE= |:| NoNE
C. l)oMEsTIC sUPPoRT oBLIGATIoN(s): |§j NoNE
l). 0THER= |§ Nole
v. TREATMENT oF UNSECURED NoNPRIoRITY cREl)lToRs
A. Pay " $50.00 /nlenlh (Menths ; reg )`

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. |:] If` checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

LF-31 (rev. 10/3/17) Page 2 of 3

Case 18-24833-RA|\/| Doc 15 Filed 12/22/18 Page 3 of 3
' Debtor(s): OFRA ATIAS l Case number: 18-24833

C. SEPARATELY CLASSIFIED: |:f NONE
*Debtor(s) certify the separate classification(s) of` the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|:l NONE
VII. !NCOME TAX RETURNS AND REFUNDS: |:| NONE

|:i `The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f`) 1~4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15v of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

 

VIII. NON-STANDARD PLAN PROVISIONS [ii NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

OFRA ATIAS Debtor 12/22/2013 Joint Debtor

 

 

OFRA ATIAS Date Date
Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) ' Page 3 of 3

